El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Esta apelación la interpuso Pablo Calderón contra senten-cia de la Corte de Distrito de Guayama que lo condenó por delito de portar nn arma prohibida. La cansa se inició en una corte municipal.
El primer motivo para este recurso es por no baber ordenado la corte de distrito el sobreseimiento y archivo del *888proceso de acuerdo con el artículo 448, No. 2do., del Código de Enjuiciamiento Criminal según el cual, a menos que exista justa causa contraria, el tribunal decretará el sobreseimiento del proceso cuando un acusado, cuyo juicio no baya sido transferido a petición suya, no sea sometido a juicio en el término de 120 días, a contar desde la presentación de la acusación.
La denuncia en este caso fué radicada el 6 de febrero de 1932 y el juicio señalado para el 27 de mayo siguiente. Dos días antes del señalado para el juicio el acusado pidió la sus-pensión del mismo. Fué fijado para el 9 de agosto y tam-bién el acusado solicitó su suspensión. Señalado de nuevo para el 16 de noviembre, el día antes a esa fecha el abogado del acusado solicitó de la corte que suspendiera el juicio. Al siguiente día 16, el secretario de la corte suspendió todos los juicios señalados para ese día y entre ellos el del acusado poí-no haber juez en la corte. Señalado otra vez para el 13 de diciembre, el abogado del acusado solicitó nuevamente que fuese suspendido pero el juicio fué celebrado y condenado el acusado quien apeló de la sentencia. Al conocer la corte de distrito de nuevo de esa causa en apelación le fue presentada moción para que sobreseyera y archivara este caso porque desde el 9 de agosto al 13 de diciembre habían transcurrido más de 120 días sin celebrarse el juicio; solicitud que fué negada y después de celebrado el juicio el acusado fué con-denado. Entonces interpuso esta apelación.
El primer motivo para sostenerla es por no haber sido sobreseída y archivada la causa.
No consta en los autos si la solicitud de suspensión del juicio interesada por el abogado del acusado el 15 de noviem-bre fué concedida o no. Si lo fué no estaba justificado en solicitar el sobreseimiento porque desde esa fecha hasta el 13 de diciembre no habían transcurrido los 120 días a que se refiere la ley. Si no fué suspendido, entonces el no haberse celebrado el 16 de noviembre se debió a la fuerza mayor de no haber juez en la corte, por lo que desde el 16 de noviembre *889empezó a contarse de nuevo el término de 120 días, que no habían transcurrido cuando el juicio fue celebrado el 13 de diciembre.
El otro motivo del recurso es porque la sentencia es contraria a derecho y a los hechos probados.
El testigo Gabriel Torres Laborde declaró que vió al acu-sado con un revólver en la mano y que con él le hizo cuatro o.cinco disparos en una calle. José Vázquez, Francisco Her-nández, Ramón Burgos y Luis Anes vieron cuando el acusado hizo varios disparos con un revólver contra Gabriel Torres Laborde. Tadeo Ríos, Carlos Mercado y Gabriel Ramos oye-ron los disparos. El acusado no presentó prueba.
La evidencia presentada en este caso es suficiente para justificar la sentencia apelada en cuanto a los hechos y al derecho aplicable y debe ser confirmada.